

AMENDMENT TO AMENDED & RESTATED EMPLOYMENT AGREEMENT
(Denny M. Post)
This Amendment to Amended & Restated Employment Agreement (this “Amendment”) is
effective as of July 25, 2017, by and between Red Robin Gourmet Burgers, Inc.,
and Delaware Corporation (the “Company”) and Denny M. Post (the “Executive”).
Reference is made to that certain Amended & Restated Employment Agreement by and
between the Company and Executive effective as of August 8, 2016 (hereinafter
referred to as the “Employment Agreement”). All capitalized terms not defined
herein shall have the meaning assigned to such terms in the Employment
Agreement. The Company and Executive are referred to in this Amendment
collectively as the “Parties.”
WHEREAS, the Parties desire to amend certain terms of the Employment Agreement
as set forth below.
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Parties hereby agree as follows:
1. Amendment to Section 4. Sections 4(e) and (f) shall be replaced in their
entirety by the language set forth below:
“(e)     Change in Control. Executive’s employment may be terminated within
twenty-four (24) months following a Change in Control Date by the Company
without Cause or by Executive for Good Reason.
(f) Obligations of the Company Upon Termination.
(i)     Death or Disability. If Executive's employment is terminated by reason
of Executive's Death or Disability, this Agreement shall terminate without
further obligations to Executive or her legal representatives under this
Agreement, other than for (A) payment of the sum of (1) Executive's Annual Base
Salary through the date of termination to the extent not theretofore paid and
(2) reimbursement for any unreimbursed business expenses incurred through the
date of termination which shall be paid in a lump sum in cash within 30 days of
the effective date of termination or such earlier date as may be required by
law; (B) any payments, benefits or fringe benefits to which Executive shall be
entitled under the terms of any applicable compensation arrangement or benefit,
equity or fringe benefit plan or program or grant or this Agreement, which shall
be paid at such times and in such forms as provided for by such plan, program or
grant or such earlier date as may be required by law; (C) any Annual Bonus
earned but unpaid with respect to the fiscal year ending on or preceding the
date of termination, which shall be paid in a lump sum in cash when such Annual
Bonus payment is regularly paid to similarly situated executives (the payments
and benefits described in clauses (A), (B), and (C) shall be hereinafter
referred to as the “Accrued Obligations”); and (D) payment of a pro rata share
(determined on the basis of the number of days on which Executive was employed
by the Company during the fiscal year in which the date of termination occurred)
of the Annual Bonus that would otherwise have been earned based on actual
performance and been payable pursuant to Section 3(b) hereof had Executive
continued to be employed by the Company for the entirety of the fiscal year in
which the date of termination occurred, which shall be paid in a lump sum in
cash when such Annual Bonus payment is regularly paid to similarly situated
executives.


(ii)     Cause or Resignation other than with Good Reason. If Executive’s
employment is termination by the Company for Cause or Executive resigns from her
position as Chief Executive Office of the Company without Good Reason, this
Agreement shall termination without further obligations to Executive other than
payment of the Accrued Obligations as described in Section 4(f)(i). If it is
subsequently determined that the Company did not have Cause for termination
hereof or that Executive had Good Reason for termination, then the decision to
terminate shall be deemed to have been made under Section 4(c), (d), or (e), as
applicable, and the amounts payable under Section 4(f)(iii) or (iv), as
applicable, shall be the only amounts Executive may receive on account of her
termination.


(iii)     By the Company without Cause or by Executive for Good Reason. If,
prior to the expiration of the stated term of this Agreement, the Company
terminates Executive's employment without Cause or





--------------------------------------------------------------------------------




Executive terminates her employment for Good Reason, this Agreement shall
terminate without further obligations to Executive other than:
(A) payment of the Accrued Obligations and a pro rata share of the Annual Bonus
for the fiscal year in which the date of termination occurred, each, as
described in Section 4(f)(i); and
(B) payment of the equivalent of twenty-four (24) months of Executive's Annual
Base Salary as in effect immediately prior to the date of termination which
shall be paid in substantially equal installments for the twenty-four (24) month
period following the date of termination, subject to standard withholdings and
other authorized deductions; and
(C) upon Executive’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, the Company
shall pay to Executive in a lump sum in cash within 30 days after such election
an amount equal to the product of (x) the portion of premiums of Executive’s
group health insurance, including coverage for Executive’s eligible dependents,
that the Company paid immediately prior to her date of termination and (y)
eighteen;
provided, however, that as a condition precedent to receiving the payments and
benefits provided for in this Section 4(f)(iii) (other than payment of the
Accrued Obligations), Executive shall first execute and deliver to the Company
and RRI a general release agreement in a form that is satisfactory to the
Company and RRI, and all rights of Executive thereunder or under applicable law
to rescind or revoke the release shall have expired no later than the date
specified in such release, which shall either be 28 days or 52 days, dependent
upon the circumstances, after the date of termination (the “Release Condition”).
For the avoidance of doubt, the payments contemplated by Section 4(f)(iii)(B)
shall be paid, subject to satisfaction of the Release Condition, in
substantially equal installments on regularly scheduled payroll dates beginning
on the first payroll date that is sixty (60) days after Executive experiences a
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”); provided, that such
first payment shall be a lump sum payment equal to the amount of all payments
due from the date of such termination through the date of such first payment. If
Executive fails to satisfy the Release Condition, all payments and benefits set
forth in this Section 4(f)(iii) (other than the payment of the Accrued
Obligations) shall be forfeited.
Notwithstanding any other provision contained in this Agreement, if Section
4(f)(iv) applies to Executive, this Section 4(f)(iii) shall not also apply.
(iv)     Change in Control. If, within 24 months following a Change in Control
Date, the Company terminates Executive's employment without Cause or Executive
terminates her employment for Good Reason, this Agreement shall terminate
without further obligations to Executive other than:
(A) payment of the Accrued Obligations and a pro rata share of the Annual Bonus
for the fiscal year in which the date of termination occurred, each, as
described in Section 4(f)(i) except that the Accrued Obligations described in
clause (A) of Section 4(f)(i) shall be paid in a lump sum in cash within 10 days
of the effective date of termination;
(B) payment of the equivalent of twenty-four (24) months of Executive's Annual
Base Salary as in effect immediately prior to the date of termination which
shall be paid in a lump sum in cash within 10 days of the effective date of
termination, subject to standard withholdings and other authorized deductions1/;


______________________________________
1/ The amount of the payment is as provided under Ms. Post's employment
agreement while the timing has been modified to conform with the change in
control agreement.
2/ See footnote 1.





--------------------------------------------------------------------------------




(C) payment of two times the highest Annual Bonus amount earned by the Executive
for performance in the last three completed fiscal years prior to the Change in
Control Date for which bonuses have been paid or are payable (which Annual Bonus
may be in the aggregate if Executive has earned more than one bonus payment for
such fiscal year) which shall be paid in a lump sum in cash when such Annual
Bonus payment is regularly paid to similarly situated executives2/;
(D) upon surrender by Executive within ninety (90) days after the termination of
Executive’s employment (which surrender shall be at the sole option of
Executive) of her outstanding options to purchase common shares of the Company
(“Common Shares”) granted to Executive by the Company (the “Outstanding
Options”), payment of an amount in respect of each Outstanding Option (whether
vested or not) equal to the difference between the exercise price of such
Outstanding Option and the fair market value of the Common Shares at the time of
such termination (but not less than the closing price for the Common Shares on
NASDAQ, or such other national stock exchange on which such shares may be
listed, on the last trading day such shares traded prior to the date of
surrender) which shall be paid in a lump sum in cash within 10 days of such
surrender; and
(E)     upon Executive’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, the Company
shall pay to Executive in a lump sum in cash within 30 days after such election
an amount equal to the product of (x) the portion of premiums of Executive’s
group health insurance, including coverage for Executive’s eligible dependents,
that the Company paid immediately prior to her date of termination and (y)
eighteen;
provided, however, that as a condition precedent to receiving the payments and
benefits provided for in this Section 4(f)(iv) (other than payment of the
Accrued Obligations), Executive shall first satisfy the Release Condition. If
Executive fails to satisfy the Release Condition, all payments and benefits set
forth in this Section 4(f)(iv) (other than the payment of the Accrued
Obligations) shall be forfeited.
(v)     Exclusive Remedy. Executive agrees that the payments contemplated by
this Section 4(f) shall constitute the exclusive and sole remedy for any
termination of her employment, and Executive covenants not to assert or pursue
any other remedies, at law or in equity, with respect to any termination of
employment; provided. however, that nothing contained in this Section 4(f)(v)
shall prevent Executive from otherwise challenging in a subsequent arbitration
proceeding a determination by the Company that it was entitled to terminate
Executive's employment hereunder for Cause.


(vi)     Termination of Payments. Anything in this Agreement to the contrary
notwithstanding, the Company shall have the right to terminate all payments and
benefits owing to Executive pursuant to this Section 4(f) upon the Company's
discovery of any breach by Executive of her obligations under the general
release or Sections 5, 6, 7 and 8 of this Agreement.


(vii)     Resignation as Office or Director Upon Termination. Upon termination
of Executive’s employment with the Company for any reason whatsoever, Executive
shall thereupon be deemed to have immediately resigned from any positions with
the Company and all of its subsidiaries and affiliates, whether as an officer,
director, employee, fiduciary or otherwise. In such event, Executive shall, at
the request of the Company, execute any documents reasonably required to
evidence such resignations.”


2. Amendment to Section 13. The terms “Change in Control Date,” “Person,” and
“Subsidiary” shall be added to Section 13 and the term “Change in Control Event”
shall be replaced with the term “Change in Control”, each, by the language set
forth below:
““Change in Control” means:
(i)     The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of
either (1) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the





--------------------------------------------------------------------------------




then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change in Control; (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or a successor, or (D)
any acquisition by any entity pursuant to a transaction that complies with
subsections (iii)(A), (B) and (C) below;
(ii)     A majority of the individuals who serve on the Board as of the date
hereof (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board (including for
these purposes, the new members whose election or nomination was so approved,
without counting the member and his predecessor twice) shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;
(iii)     Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets directly or through one or more
Subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (B) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership of more than
50% existed prior to the Business Combination, and (C) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination or a Parent were members of the Incumbent Board at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or
(iv)     Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company other than in the context of a transaction that
does not constitute a Change in Control under clause (iii) above.
“Change in Control Date” shall mean any date during the term of this Agreement
on which a Change in Control occurs. Anything in this Agreement to the contrary
notwithstanding, if Executive’s employment or status as an officer with the
Company is terminated within six (6) months before the date on which a Change in
Control occurs, and it is reasonably demonstrated that such termination (i) was
at the request of a third party who has taken steps reasonably calculated or
intended to effect a Change in Control or (ii) otherwise arose in connection
with or anticipation of a Change in Control, then for all purposes of this
Agreement the “Change in Control Date” shall mean the date immediately before
the date of such termination.





--------------------------------------------------------------------------------




“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended.
“Subsidiary” means a company 50 percent or more of the voting securities of
which are owned, directly or indirectly, by the Company.”
3. No Other Changes. Except as modified or supplemented by this Amendment, the
Employment Agreement remains unmodified and in full force and effect.
4. Miscellaneous.
(a)     Governing Law. This Amendment and the legal relations hereby created
between the parties hereto shall be governed by and construed under and in
accordance with the internal laws of the State of Colorado, without regard to
conflicts of laws principles thereof. Each Party shall submit to the venue and
personal jurisdiction of the Colorado state and federal courts concerning any
dispute arising from or relating to this Amendment; provided, however, the
Company is not limited in seeking relief in those courts.
(b)     Binding Effect. This Amendment is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign her rights
or delegate her obligations hereunder without the prior written consent of the
Company.
(c)     Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
(d)     Savings Clause. If any provision of this Amendment or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Amendment or the Employment Agreement which can be given
effect without the invalid provisions or applications and to this end the
provisions of this Amendment and the Employment Agreement are declared to be
severable.
[Signature page follows.]



























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to the
Employment Agreement to be executed as of the date first above written.
RED ROBIN GOURMET BURGERS, INC.
By:     /s/ Michael L. Kaplan___________________
Michael L. Kaplan
Senior Vice President and Chief Legal Officer


EXECUTIVE:
/s/ Denny M. Post_______________________
    Denny M. Post







